By the Court.

The claim that it was error to exclude the evidence of the appellant as to the rental value of the shore at the time of the taking cannot avail, because the witness was afterwards allowed to testify as to that fact without objection. The evidence excluded as to the amount and quality of clay upon the land, the quantity of brick burned there, and the means of getting to market, was apparently immaterial, and no suggestion or evidence was offered to show its materiality.
Order affirmed.